Citation Nr: 1718007	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-40 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a sinus condition with post nasal drip.

2.  Entitlement to service connection for bleeding gums.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for joint and back pain.

5.  Entitlement to service connection for a psychiatric condition, to include post-traumatic stress disorder (PTSD) with sleep disorder.

6.  Entitlement to an initial evaluation in excess of 10 percent for a gastrointestinal condition with a history of esophagitis and peptic ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1968 to January 1970, and the Army National Guard from October 1988 to April 1997 with service in both Vietnam and the Gulf War.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran filed a timely Notice of Disagreement in June 2009.  A Statement of the Case was issued in August 2010.  The Veteran filed his Substantive Appeal in September 2010.  

The Veteran initially requested a Travel Board hearing, but withdrew that request in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New evidence was introduced into the record following the Veteran's Substantive Appeal, to include VA examinations (November 2010, August 2011, August 2012, November 2012, July 2014, August 2015), post-service treatment records (November 2010, May 2011, April 2014, May 2014, May 2016), personnel and service treatment records (May 2012, October 2015), and lay statements (May 2014).  There is no supplemental statement of the case (SSOC) in the record indicating that the issues on appeal were readjudicated in light of that new evidence, nor is there a waiver of RO review from the Veteran or his representative.  The most recent adjudication of the record was the first SOC in August 2010.

In light of this, a remand is necessary in order for the RO to properly readjudicate the claims at issue to include the new evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the claims on appeal with consideration of the additional evidence associated with the claims file since the issuance of the SOC in August 2010.

2.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims of entitlement to service connection for a sinus condition with post nasal drip, bleeding gums, erectile dysfunction, joint and back pain, a psychiatric condition to include PTSD and a sleep disorder; and entitlement to an initial evaluation in excess of 10 percent for a gastrointestinal condition.  If any claims remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




